Title: John Adams to Thomas Jefferson, 19 Jan. 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              Grosvenor Square

               Jan. 19. 1786
            
          

          I am favoured with yours of 27. Decr.
            and am obliged to you for what you Said to the Count De Vergennes in the Case of the
            Chevalier De Mezieres.—You may always very Safely depend upon it, that I never have
            given and never shall give any Opinion against the Letter or Spirit of the Treaty with
            France. In this Case I have never given any Opinion at all. indeed I have never been
            consulted. The Marquis De Belgarde, with whom I had a Slight Acquaintance at the Hague,
            called upon me here after the Death of Gen. Oglethorpe, and desired that Mr Granville Sharpe might call upon me and Shew me some Papers
            relative to the Generals Lands in Georgia and S. Carolina. Mr Sharpe called accordingly, but shewed me no Papers.—I never looked nor
            enquired into the Case, but advised both to write and Send a Power of Attorney to our
            old Friend Edward Rutledge, who was able to give them the best Advice and Information
            and all the Assistance which the Law allows in their Claim. The Treaty with France never
            occurred to me, not was suggested to me in the Conference, nor did I ever give any
            Opinion on any Question concerning it. I have never written a Line to America about it,
            nor put pen to Paper. The Supposition that any opinion of yours in private Conversation,
            or of mine if any such had been given which never was, Should influence Courts and
            Juries in Georgia or Carolina, is ridiculous. The Case as you State it, indeed appears
            to be unconnected with the Treaty entirely, and if Sound Sense can remove a Prejudice,
            what you have said upon it, will put an End to the Jealousy.
          Does the Count de Vergennes pretend that the United States of
            America, are bound by their Treaty with France never to lay a Duty on French Vessells?
            The Mass. & N.H. Navigation Laws, leave French ships, Subjects &
            Merchandizes upon the Footing Gentis Amicissimæ. And does the Treaty require more?
          I have been informed by Richard Jackson Esqr, whose Fame is known in America, that a Question has been referred to a Number
            of the first Lawyers common and civil, among whom he was one, “Whether the Citizens of
            the United States born before the Revolution, were still entituled in the British
            Dominions to the Rights of British Subjects.” Their unanimous Determination was that
            Such as were born before, the Signature of the Difinitive Treaty of Peace, are Still to
            be considered as British subjects, if they claim the rights, in the British Dominions.—
            —This Decision was I believe more upon Analogy, and Speculation, than upon any
            Established Principle or Precedent, Since Ours is I believe a new Case. how it has been
            determined in America I know not.—But I believe not the Same Way.—however the Lawyers
            and Judges may determine it, I wish the Assemblies may adopt it as a Rule
              respecting Estates held before the Seperation, Since a Generosity of this
            Kind, will be more for their Honour and their Interest, as I conceive than a rigorous
            Claim of an Escheat however clear in Law.
          The Chevalier De Pinto informs me, that he has written to his Court
            for Explanations upon Some Points, and expects an Answer in a few Days. When it arrives
            he will call upon me. in the mean time, he Says his Court is Solicitous to Send a
            Minister to America: but that Ettiquette forbids it, unless Congress will agree to Send
            one to Lisbon. They would Send a Minister to N. York if Congress would return the
            Compliment. but if Congress will not Send a Min. Plen. they wish to Send a Resident, or
            even a Chargé des Affaires,” but Ettiquette will not permit this Unless Congress will
            Send a Resident or Chargé D’Affaires to Portugal.
          Is it really expected or intended that Eden Shall do more than
            Crawford did? Pray let me know, if there is any Probability of a Treaty, in Earnest,
            between France and England.?
          Mr Barrett has it Seems Succeeded very
            well. and Boylston too.—if this last has made thirty Per Cent Profit, I will answer for
            it, that he alone will prevent the Expiration of Our Whale Trade and the Depopulation of
            Nantuckett. He is an admirable Patriot when thirty per Cent, can be made by Serving his
            Country.—our Nantucket & Cape Codd Men and our Boston Merchants are much to
            blame for having neglected so long the French Markett for their oil and Fins, and for
            remaining so long in Ignorance of it.—
          Perhaps the Difference between our White Sperma Cæti Oil and the
            ordinary Train Oil of the Dutch and English is not yet Sufficiently known to Mr Sangrain. The Dutch I believe take no Sperma Cæti Whales,
            and it is but lately that the English have taken any, and they are able to take them
            now, only with our Skippers, oarsmen and Endsmen. These We shall Soon get back from them
            if our States are cunning enough to repeal the Refugee Laws, and if France is wise
            enough to encourage the Exportation of her own Produce & Manufactures by
            receiving ours in Payment.
          Mr Voss from Virginia has just now
            called upon me and Shewn me a State of the Debt of that Commonwealth which is very
            consolatory. it is dated 12. Nov. 1785. and signed B. Stark, H. Randolph and J.
            Pendleton.—The whole Debt at that Period was only 928,034£: 9s: 0d the annual Interest 55.649.£ 15s: 3d. Pension List annually 6,000£. Officers of
            Government Ditto 29,729£. Criminal Prosecution ditto 5,509.
            Thus it appears that 96,878£: 15s: 3d annually will pay the whole Interest of their
            Debt and all the Charges of Government.
          Virginia by this may Sing O be joyfull.
          on the 19. Nov. The Lower House resolved to invest Congress with
            full Power to regulate Trade, and in the mean time that all Commerce should cease with
            the British Colonies in the West Indies and North America, and that all ships of foreign
            Nations with whom We have not Treaties of Commerce Should be prohibited from
            importing any Thing but the Productions of their own Country.—it Seems they revoked
            these Resolutions again, because the House was thin, but with design to take them up in
            another day. This perhaps may not be done till next year. but it a strong Symptom of
            what is coming. Mr Voss gives a comfortable Account of the
            Trade in Peltries as well as Grain & Tobacco.—Every Vessell that arrives brings
            fresh Comfort. and I fancy our Commerce with the East Indies will be effectually secered
            by the Reception of Mr Pitts Bill. Mr Voss tells me, that the British Debts will not be permitted to be Sued for
            untill the Treaty is complied with, by the English by the Evacuation of the Posts and
            Payment for the Negroes. Ld Carmarthen told me Yesterday, that he was labouring at an
            Answer to my Memorial concerning the Posts and that he should compleat it, as soon as he
            could get all the Information he was looking for concerning the British Debts, for that
            Complaints had been made by the Creditors here to Ministry. I am glad that I am to have
            an Answer.—for whatever Conditions they may tack to the Surrender of the Posts, We shall
            find out what is broiling in their Hearts, and by degrees come together. An Answer,
            though it might be a rough one, would be better than none. But it will not be rough.
            They will Smooth it as much as they can and I shall transmit it to Congress who may
            again pass the smoothing plain over it.—I expect it will end in an Accomodation, but it
            will take Eighteen months more time to finish it.
          With great Esteem yours

          
            
              John Adams
            
          
        